             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:18CR3023
    vs.
                                                    ORDER
JENNIFER A. ROSENBLATT,
               Defendant.


    IT IS ORDERED that:

    1.    The Government’s Unopposed Motion to Continue Sentencing
          (filing 37) is granted.

    2.    Defendant Jennifer A. Rosenblatt’s sentencing is continued to
          February 19, 2019, at 9:30 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 28th day of January, 2019.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
